TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00574-CV


                             James Allen Brickley, Jr., Appellant

                                                v.

                      Marie Laurence Gloria Joseph-Stephen, Appellee


               FROM THE 426TH DISTRICT COURT OF BELL COUNTY
      NO. 22DFAM331978, THE HONORABLE STEVEN J. DUSKIE, JUDGE PRESIDING



                                           ORDER



PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

September 26, 2022. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Cheryl Dixon is hereby ordered to

file the reporter’s record in this case on or before December 14, 2022. If the record is not filed

by that date, Dixon may be required to show cause why she should not be held in contempt

of court.
              It is ordered on December 12, 2022.



Before Justices Goodwin, Triana, and Kelly




                                              2